987 So.2d 229 (2008)
Coy SMITH, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 4D07-3689.
District Court of Appeal of Florida, Fourth District.
July 30, 2008.
Coy Smith, Okeechobee, pro se.
Kim M. Fluharty, Tallahassee, for appellee.
PER CURIAM.
We affirm the circuit court's order dismissing as untimely the petition for writ of habeas corpus challenging appellant's parole revocation. See Cooper v. Fla. Parole Comm'n, 924 So.2d 966 (Fla. 4th DCA), review pending, No. SC06-1236 (Fla. June 21, 2006).
We certify that today's decision, as well as Cooper, are in direct conflict with the decisions of the First and Second District Courts of Appeal as to whether section 95.11(5)(f), Florida Statutes, applies to a petition for writ of habeas corpus that *230 seeks review of an order revoking parole or conditional release supervision. Martin v. Fla. Parole Comm'n, 951 So.2d 84 (Fla. 1st DCA), review dismissed, 957 So.2d 635 (Fla.2007); Carpenter v. Fla. Parole Comm'n, 958 So.2d 564 (Fla. 2d DCA 2007).
We agree with the concerns Judge Thomas raised in his concurrence in Presley v. Florida Parole Commission, 904 So.2d 573, 574-75 (Fla. 1st DCA 2005), as to why a time limit for seeking review of these types of orders is direly needed.
FARMER, KLEIN and STEVENSON, JJ., concur.